Citation Nr: 1525413	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO. 13-35 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder, to include gastritis and duodenal polyps.

2. Entitlement to service connection for anxiety disorder not otherwise specified.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran previously requested a hearing before the Board.  However, in an August 2014 correspondence he elected to proceed without a hearing.  Therefore, his request for a hearing is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

In connection with the Veteran's gastritis claim, he was afforded a VA examination in February 2010.  After an examination and review of the record the examiner opined that:

"Gastritis and/or gastric ulcers are not usually a chronic condition.  These conditions are treated and/or the inciting factor is removed and they resolve.  In reviewing the [Veteran's] records, he appears to have had gastritis before, during and currently.  I have found no information that would lead me to suspect his gastritis/ulcer condition was permanently aggravated by his military service."

The Veteran's service treatment records do note that he experienced gastritis prior to service.  They also reflect treatment for gastritis during service.  Additionally, the Veteran has reported a history of gastritis since service.  He has also asserted that prior to service his gastritis was under control.  Further, the January 1969 report of medical examination indicates a history of gastritis but does not indicate whether the Veteran was symptomatic at the time of induction.

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2014).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2014), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In light of the above, the 2010 examiner's opinion is inadequate for VA purposes because the wrong standard was used in providing an opinion addressing whether any gastrointestinal disability pre-existed service and was not aggravated by service.  Therefore, a new examination is necessary.

Additionally, the Veteran has not yet been afforded a VA examination to assess the nature and etiology of his claimed anxiety disorder.  The Board notes that VA treatment reports from 2006 reflect an Axis I diagnosis of anxiety disorder.  The Veteran has also asserted that his anxiety stems from the dangers presented by Agent Orange exposure.  While the Board will not determine at this time whether the Veteran was exposed to Agent Orange, his personnel records indicate that he may have served in and around the DMZ while stationed in South Korea.  Therefore, remand is necessary to schedule the Veteran for an examination to determine the nature and etiology of his claimed psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records since February 2010.  All attempts to obtain these records should be documented.

2. Thereafter, schedule the Veteran for an examination to determine the nature and etiology of any gastrointestinal disorder present, to include gastritis and duodenal polyps.  For any condition diagnosed, the examiner is asked to provide an opinion as to wither the disability clearly and unmistakably pre-existed service, and if so whether it clearly and unmistakably was not aggravated by service.  Clear and unmistakable evidence is obvious or manifest and is a higher standard than "at least as likely as not".

Aggravation is defined as a permanent worsening beyond the natural progression of the disease, so an alternative way to think of the question is whether any increase in service was clearly and unmistakable due to the natural progression of the disease.

If the disease did not clearly and unmistakably pre-exist service, or was not clearly and unmistakably not aggravated in service, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any gastrointestinal disability began in service, was caused by service, or is otherwise related to service, including whether it is related to possible Agent Orange exposure.  When offering this opinion, the examiner must assume that the Veteran was sound at service entrance.

A complete rationale must be provided for any opinion offered.

3. After any necessary development, the Veteran should be scheduled for an appropriate examination to discern the nature and etiology of the Veteran's claimed anxiety disorder.  The claims file should be provided to the examiner.  All necessary testing should be conducted.  Any diagnoses of psychiatric disorders should be indicated.  The examiner should review all of the evidence of record prior to providing the following opinion:

Whether it is at least as likely as not (50 percent or more probability) that any diagnosed psychiatric disorder, to include anxiety disorder, is etiologically related to service.

A complete rationale must be provided for any opinion offered.

4. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5. Thereafter, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




